In an action to foreclose three mortgages on real property, the corporate defendant appeals from an order of the Supreme Court, Nassau County, dated December 11, 1972 and entered in Suffolk County, which, inter alia, (1) settled the receiver’s account and (2) allowed him a fee, as attorney for himself, as receiver, in the amount of $2,500. Order modified, on the facts, by (1) deleting from its third and fifth decretal paragraphs the figure “ $2,500.00 ” and inserting in its place the figure “$1,000” and (2) by deleting the figure “$540.60” from its fifth decretal paragraph and inserting in its place the figure “ $2,040.60 ”. As so modified, order affirmed, without costs. The amount awarded as counsel fees was excessive to the extent indicated herein. • Martuscello, Latham, Christ and Benjamin, JJ., concur; Gulotta, P. J., not voting.